Citation Nr: 1600022	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  12-27 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a right knee disorder.

2. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder.

3. Entitlement to service connection for an acquired psychiatric disorder.

4. Entitlement to an increased (compensable) rating for scarring secondary to an in-service hernia repair. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and two daughters


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to October 1975.

This case comes to the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2015, the Veteran and two of his daughters testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the electronic claims file.

The issues of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. During the October 2015 Travel Board hearing, VA received notification from the appellant's authorized representative that he wished to withdraw his appeal of the denial of entitlement to service connection for a right knee disorder.

2. In December 1985, VA issued a decision denying a request to reopen the Veteran's claim for entitlement to service connection for a nervous condition.  The Veteran did not file a notice of disagreement or submit new and material evidence within one year of that decision.

3. Evidence received since the December 1985 decision is not cumulative or redundant and relates to an unestablished fact necessary to establish the claim.

4. For the entire increased rating period on appeal, the Veteran's service-connected surgical scar has been located on the abdomen, and has been linear, without soft tissue damage, and without loss of covering of skin over the scar, pain, or any other disabling effects.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the Veteran's appeal of the denial of service connection for a right knee disability have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015)

2. The December 1985 decision denying a request to reopen a claim for entitlement to service connection for a nervous condition is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.201, 20.1103 (2015).

3. Evidence received since the December 1985 decision is new and material and the previously denied claim for service connection for an acquired psychiatric disorder is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

4. The criteria for entitlement to an increased compensable rating for an in-service surgical scar have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.655, 4.1, 4.3, 4.7, 4.21, 4.118, Diagnostic Codes (DC) 7339, 7804, 7805 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Right Knee Disability

The Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  Id.

At the October 2015 hearing, the Veteran, through his authorized representative, stated that he wished to withdraw his appeal of the denial of service connection for a right knee disability.  Hence, with respect to this issue, there are no longer any alleged errors of fact or law for appellate consideration.  For this reason, the Board no longer has jurisdiction to review the appeal of that issue and it is dismissed.

Request to Reopen Psychiatric Disorder Claim

A claim that has been denied in a final, unappealed rating decision may not generally be reopened and allowed.  See 38 U.S.C.A. § 7105(c).  One exception to the general rule of finality is authorized by 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented with respect to a claim which was disallowed, VA shall reopen the claim and review the former disposition of the claim.  "New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to establish the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

"In determining [whether evidence is new and material], the credibility of the evidence is to be presumed.  This presumption is made only for the purpose of determining whether the case should be reopened.  Once the evidence is found to be new and material and the case is reopened, the presumption that it is credible and entitled to full weight no longer applies."  Justus v. Principi, 3 Vet. App. 510, 513 (1992) (emphasis in original).  In deciding whether new and material evidence has been received, the Board also looks to the evidence received since the last final denial of the claim on any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996). The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

VA received the Veteran's initial claim for service connection for a nervous disorder in February 1983, and denied it in March of the same year.  It was held that the service treatment records were negative for psychiatric impairment, that symptoms were first shown more than 2 years after discharge, and that there was no evidence of a relationship to service.  

In December 1985, VA received a letter from the Veteran's psychiatrist, which was treated as a request to reopen the previously denied claim.  Finding that the letter did not contain new and material evidence, the AOJ denied the request to reopen and mailed a notice of its decision to an address provided by the Veteran.  The AOJ's denial of service connection for a nervous condition therefore became final in December 1986.  See 38 C.F.R. § 3.156(b).  

In December 1985, agency decisionmakers were in possession of the Veteran's service treatment records, records showing that the Veteran was hospitalized for schizophrenia on several occasions between 1977 and 1982, and the psychiatrist's letter, dated November 1985.  There were no indications of mental illness in the service treatment records.  The psychiatrist's letter states that the author had been treating the Veteran for unspecified mental disorders for approximately five years and that, in his opinion, the Veteran was totally disabled.  Accordingly, the Veteran's claim was denied because the evidence did not establish that his mental illness was related to his active duty service.  

Since December 1985, VA has received written statements attributing the Veteran's mental illness to traumatic events, including his exposure to the bodies of persons killed during fighting in Vietnam.  His certificate of discharge from active duty (Form DD214) does not indicate Vietnam service, but his statements appear to indicate that he saw the bodies when stationed at an Air Force Base in Thailand.  The Veteran has also submitted a letter from his former spouse, who indicates that she knew him before he enlisted in the Air Force and married him during the year of his separation from service.  According to her, the Veteran was extremely agitated, restless and exhibited severe mood swings when she met him after his discharge.  She further explained that he did not exhibit these qualifies before joining the Air Force.  

Accepting the credibility of the newly submitted evidence for the limited purpose of determining whether the necessary evidence has been received to reopen the claim, see Justus, 3 Vet. App. at 513, the medical records tending to show that the Veteran's mental illness began during or shortly after his active duty service relates to "an unestablished fact necessary to establish the claim."  38 C.F.R. § 3.156(a).  As such, the claim must be reopened.  

Higher Disability Rating for Scars

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The notice VCAA requires depends on the general type of claim the Veteran has made.  "As a result, generic notice provided in response to a request for service connection must differ from that provided in response to a request for an increased rating."  Vasquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).

A claimant seeking an increased rating must be informed of the need to submit evidence showing an increase or worsening of his or her service-connected disability.  The claimant should be notified that, if an increase in disability is found, a disability rating will be determined by applying relevant regulations and that an effective date will be assigned.  See Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008), vacated on other grounds, Vazquez-Flores v. Shinseki, 580 F.3d 1270.  The AOJ sent the Veteran a letter providing the required notice in August 2009.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d) (2015).  The duty to assist requires VA to help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records, post-service VA treatment records, and additional records from mental health care professionals in private practice and from the Social Security Administration.   Of particular importance to this rating issue, the AOJ also arranged examinations of the Veteran's abdominal scar in January 2010 and again in January 2013.  

Having taken these steps, the Board finds that, with respect to the Veteran's appeal of the denial of a compensable rating for scarring secondary to an in-service hernia repair, VA complied with its duties to notify and assist under the VCAA. Thus, the Veteran's appeal can be considered on its merits.

Analysis

In January 2001, VA granted service connection for a surgical scar secondary to umbilical hernia repair and assigned a noncompensable (0 percent) rating after applying Diagnostic Codes 7805 (scars) and 7339 (post-operative ventral hernia).  In written statements and in his hearing testimony, the Veteran has asked for an increased rating on the grounds that his surgical scar is painful.  

38 C.F.R. § 4.118, Diagnostic Code 7804 provides that a 10 percent rating is warranted for one or two scars that are unstable or painful.  Higher ratings of 20 and 30 percent are available for three or more scars that are unstable and painful.  Note (1) of this code states that a scar is unstable if, for any reason, there is frequent loss of covering skin over the scar.

The July 2010 VA examination identified one scar near the middle of the Veteran's abdominal wall "right above the umbilicus."  The scar was 11 centimeters in length and 0.2 to 0.3 centimeters wide.  According to the examiner's report, the scar was stable and the Veteran denied tenderness on palpation of the scar.  The scar appeared superficial to the examiner, who noted the absence of underlying tissue damage.

The examiner further explained that the scar resulted in no functional limitations.  The examination report quotes the Veteran as saying that the scar hurts or aches "about once a week, he takes no medication for that.  No skin breakdown."

VA arranged a second examination in January 2013.  Once again, the diagnosis was linear abdominal scar, horizontal midline above the umbilicus.  The length of the scar remained 11 centimeters.  According to the examination report, there were no non-linear scars of the trunk and extremities.  The Veteran's scar did not result in limitation of function and there were no "other pertinent physical findings, complications, conditions, signs and/or symptoms (such as muscle or nerve damage) associated with any scar . . ."  The examiner wrote that none of the Veteran's scars were painful or unstable.

The January 2013 VA examiner directly addressed the Veteran's written statements claiming that pain was associated with his abdominal scar.  After quoting the Veteran's statement dated July 2012, the examiner wrote that there was no objective evidence of any discomfort when the Veteran entered and exited the examination room or when he was sitting down or during the palpation of the scar.  

The Board has considered the contrary written statements and hearing testimony of the Veteran.  In March 2010, the Veteran wrote that his scar caused "constant" pain.  But he showed no signs of pain during the direct palpation of his scar by two different VA examiners on two different dates.  Moreover, as the January 2013 VA examiner mentioned, his post-service medical records do not mention pain in his scar.  On the issue of whether the Veteran's surgical scar is unstable or painful, the Board finds that the most persuasive evidence is the opinion of the January 2013 VA examiner, whose report is consistent with the medical history and specifically considered the Veteran's reports of pain.  For these reasons, the weight of the lay and medical evidence is against finding that the Veteran has one or two scars that are painful or unstable as required for the 10 percent rating under Diagnostic Code 7804.  

The Board has also considered whether a compensable rating might be available under other diagnostic codes.  Diagnostic Codes 7800, 7801 and 7803, which also assign compensable ratings to various scars, do not apply in this case because, as both VA examiners found, the Veteran has no burn scars and no scars which are deep or nonlinear.  

Diagnostic Code 7339 ("Hernia, ventral postoperative") permits the assignment of compensable 20 percent rating for a "small [post-operative hernia], not well supported by belt under ordinary conditions, or healed ventral hernia or post-operative wounds with weakening of that abdominal wall and indication of a supporting belt."   Both examiners agreed that the Veteran's surgical scar did not result in limited function.  Moreover, the January 2013 examiner's statement that there were no "other pertinent physical findings, complications, conditions, signs and/or symptoms (such as muscle or nerve damage) associated with any scar   . . ." is clearly inconsistent with a weakening of the abdominal wall or the need for a supporting belt.  At the Travel Board hearing, the Veteran testified he did not use a belt.  According to a general medical examination from January 2001, the Veteran's abdomen was "well-healed and nontender" after his hernia surgery, leaving only the scar.  The more recent examination reports remain consistent with this finding.

Finally, the Board will consider referral for an extraschedular rating. Such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  See Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those described by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether an extraschedular rating is warranted. 

The schedular ratings adequately contemplate the Veteran's disability picture.  Both examination reports indicate that the Veteran's service-connected surgical scar did not affect his range of motion or functional abilities.  Moreover, the January 2013 VA examiner gave persuasive reasons for rejecting the Veteran's statements concerning the nature and extent of pain associated with the scar.  Because the Veteran's scar is his only service-connected disability, it is unnecessary to consider the collective impact of the scars and other disabilities.  See Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed. Cir. 2014).  For these reasons, the Board finds that referral for an extraschedular evaluation is not warranted. 


ORDER

The Veteran's appeal for service connection for a right knee disability is dismissed.

New and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder.  The appeal is allowed to this extent.

Entitlement to an increased (compensable) rating for scarring secondary to an in-service hernia repair is denied.


REMAND

The Veteran attributes his mental disorder in part to traumatic experiences during active duty.  It appears that no development has been undertaken to verify that his claimed traumatic experiences actually occurred.  Indeed, the claims file does not include copies of his personnel records.  The AOJ should make reasonable attempts to clarify and then verify the Veteran's statements before his psychiatric disorder claim is decided on the merits.   

Although the Veteran received a psychiatric examination in 2001 - in which the examiner found that he was incompetent to handle his own monetary benefits - VA has not obtained a medical opinion on the issue of whether any of the Veteran's claimed psychiatric disorders are related to service.  On remand, the AOJ should arrange for a new psychiatric examination and obtain a medical opinion on whether such a relationship exists.

Accordingly, the case is REMANDED for the following action:

1. Attempt to verify the Veteran's claims that he was exposed to traumatic events during his active duty service, including his claimed service at an Air Force Base in Thailand during the Vietnam era.  Reasonable attempts to verify his claims should include inquiries to the Veteran requesting more specific information about the time, place, and nature of any events he believes are related to his current mental illness.  The AOJ should request copies of the Veteran's service personnel records and associate them with this claims file.  If this development results in the acquisition of information specific enough to formulate a request to National Personnel Records Center (NPRC) or other depository of Air Force records, an appropriate request should be made.  

2. Schedule the Veteran for a VA examination to determine the etiology of any acquired psychiatric disorder.  All necessary tests should be conducted and the electronic claims files should be sent to the examiner for review.

The examiner must then opine on whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any acquired psychiatric disability, had its onset in or is otherwise related to his active duty service.  It should be discussed whether the traumatic events described by the Veteran caused or aggravated the Veteran's current mental illness.  The examiner should also consider the letter from the Veteran's former spouse, noting unexplained agitation, restlessness, and mood swings soon after she met him again after his discharge from active duty in 1975.  A complete rationale should accompany any opinion provided.

3. After the above development has been completed, readjudicate the claim. If any benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


